

114 S2015 IS: Protecting Local Business Opportunity Act
U.S. Senate
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2015IN THE SENATE OF THE UNITED STATESSeptember 9, 2015Mr. Alexander (for himself, Mr. McConnell, Mr. Isakson, Ms. Ayotte, Mr. Barrasso, Mr. Blunt, Mr. Boozman, Mr. Burr, Mr. Cochran, Ms. Collins, Mr. Cornyn, Mr. Cotton, Mr. Cruz, Mr. Enzi, Mr. Flake, Mr. Gardner, Mr. Hatch, Mr. Inhofe, Mr. Johnson, Mr. Kirk, Mr. Lankford, Mr. McCain, Mr. Moran, Mr. Perdue, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Shelby, Mr. Vitter, Mr. Wicker, Mr. Daines, Mr. Cassidy, Mr. Tillis, Mr. Lee, Mr. Paul, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo clarify the treatment of two or more employers as joint employers under the National Labor
			 Relations Act.
	
 1.Short titleThis Act may be cited as the Protecting Local Business Opportunity Act. 2.Treatment of joint employersSection 2(2) of the National Labor Relations Act (29 U.S.C. 152(2)) is amended by adding at the end the following: Notwithstanding any other provision of this Act, two or more employers may be considered joint employers for purposes of this Act only if each shares and exercises control over essential terms and conditions of employment and such control over these matters is actual, direct, and immediate..